DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on April 27, 2022 claims 1-20 are pending. Claims 1, 7, 8, 15 and 18-20 are amended. 

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive. It is argued that the Fery reference (US 6,992,330 B2) does not read upon the elements of amended claim 1, including that of “a reflective metal layer, wherein the reflective metal layer at least comprises a first reflective subsection, and the first reflective subsection covers a surface of each of the plurality of baffle wall structures, the surface facing the light-emitting substrate“ and “a plurality of light-emitting diodes and an electrode layer, wherein the electrode layer is disposed on a side, close to the color filter substrate, of the light-emitting substrate”. Claims 15 and 20 are independent claims that have been amended in similar manner to claim 1. 
Specifically, Applicant appears to be arguing that Fery does not show the reflective subsection covers the surface of the baffle wall structures facing the light-emitting substrate. Applicant submits that Fery discloses a plurality of cavities that are disposed in the front plate 106 and the electrodes are disposed in the light-emitting substrate, and the bottom layer of electrodes is separated from the cavities. (Remarks at pgs. 11-12). Thus, it is concluded that Fery’s configuration does not allow the cavities to read upon the reflective metal layer and does not allow the bottom layer of electrodes to read upon the first electrode subsection. (Remarks at pgs. 12-13).
The Office respectfully disagrees with the above conclusions. The cited portion of Fery at the cavities 107 cover the baffle wall structures at the top of the barriers 105 as shown in Fig. 5 and annotated below:


    PNG
    media_image1.png
    373
    549
    media_image1.png
    Greyscale

In response to Applicant’s argument that the surface does not “face” the light emitting substrate, the Office responds that “facing” under broadest reasonable interpretation means oriented towards a specified direction or location and does not necessitate directly next to or directly connected to. Since the bottom portion of the cavity is across from the light emitting substrate, and thereby reads upon “…the first reflective subsection covers a surface of each of the plurality of baffle wall structures, the surface facing the light-emitting substrate”. 
Next, in response to Applicant’s argument that the bottom layer of electrodes cannot read upon the first electrode subsection, the Office notes that Fery explicitly discloses both an electrode layer   (Fig. 2-4, electrodes, #101; Detailed Description, Column 4, lines 60-67, Column 7, lines 1-15) and light emitting diodes (See inter alia, Detailed Description, Column 3, lines 55-67, “At the present time, there are three categories of electroluminescent cells, differentiated by the nature of their emitting surface, namely LEDs (light-emitting diodes), PLEDs (polymer light-emitting diodes) and OLEDs (organic light-emitting diodes).”; Column 4, Lines 1-24, “An electroluminescent panel therefore generally comprises a substrate that supports a thin electroluminescent multilayer inserted between two arrays of electrodes--one an array of anodes and the other an array of cathodes--that are intended to supply the cells; each cell generally corresponds to a region of overlap of an anode and a cathode; for polychromatic, especially trichromatic, panels, the thin electroluminescent layer is generally divided into alternating stripes of different emission colours.”). Thus, Fery continues to read upon the element as a whole of “…a plurality of light-emitting diodes and an electrode layer, wherein the electrode layer is disposed on a side, close to the color filter substrate, of the light-emitting substrate, wherein the electrode layer comprises first electrode subsections and a second electrode subsection which are disposed independently, and adjacent ones of the plurality of first metal subsections along a second direction are electrically connected through at least one first electrode subsection; and the first direction and the second direction intersect and are both parallel to the plane where the first reflective subsection is located”
For the foregoing reasons, the claim rejections are maintained for claims 1-2, 6, 10-15 and 20. 
Claims 3-5, 7-9 and 16-19 are objected as being dependent off a rejected base claim. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10-12, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fery et al., United States Patent US 6,992,330 B2.

Regarding claim 1, Fery discloses a display panel (Fery, Abstract), comprising: a light-emitting substrate (Fig. 5, substrate, #100) and a color filter substrate (Fig. 5, front plate, #106) which are disposed opposite to each other, wherein the color filter substrate comprises: 
a base, which comprises a display area (Figs. 2-3, Detailed Description, Column 4, lines 60-67, Column 5, lines 1-15);
 a baffle wall layer located on one side of the base and located in the display area, wherein the baffle wall layer comprises a plurality of baffle wall structures (Fig. 5, barriers, #105); and 
a reflective metal layer, wherein the reflective metal layer at least comprises a first reflective subsection, and the first reflective subsection covers a surface of each of the plurality of baffle wall structures, the surface facing the light-emitting substrate (Fig., 2-4, cells, #107; Detailed Description, Column 6, Lines 10-50; “According to the invention, the array of cavities 107 contains an absorbent agent 108 selected so as to absorb the traces of oxygen and/or water vapour that may come from outside, through the walls, that is to say through the substrate 100, of the front plate 106 or the lateral regions 109 responsible for maintaining the seal between the substrate and the front plate, and/or emanating from degradation of the internal materials in the sealed space 111, and especially from any outgasing of the separating barriers 105...It will be possible to use an absorbent agent or desiccator in the form of silica gel powder for example, and more generally a compound in powder, solid or thin-film form from the family of alkali metal oxides, or from the family of alkaline-earth metal oxides, or from the family of metal sulphates or halogens, or else from the family of perchlorates.”; See also Column 4, lines 40-60,  Column 7, lines 25-30, “…a sublayer based on lithium fluoride (LiF) and a sublayer based on aluminium that provides the reflective effect;”), 
wherein the first reflective subsection comprises a plurality of first metal subsections and a plurality of second metal subsections; on a plane where the first reflective subsection is located, adjacent ones of the plurality of first metal subsections are independently disposed, and adjacent ones of the plurality of second metal subsections along a first direction are connected to each other; and the plurality of first metal subsections are multiplexed as first-type touch electrodes, and the plurality of second metal subsections are multiplexed as second-type touch electrodes ((Fig., 2-4, cells, #107; Detailed Description, Column 6, Lines 10-50; See also Detailed Description, Column 3, Lines 1-24; Column 4, lines 40-60,  Column 7, lines 25-30); and 
the light-emitting substrate comprises: 
a plurality of light-emitting diodes and an electrode layer, wherein the electrode layer is disposed on a side, close to the color filter substrate, of the light-emitting substrate, wherein the electrode layer comprises first electrode subsections and a second electrode subsection which are disposed independently, and adjacent ones of the plurality of first metal subsections along a second direction are electrically connected through at least one first electrode subsection; and the first direction and the second direction intersect and are both parallel to the plane where the first reflective subsection is located (Fig. 2-4, electrodes, #101; Detailed Description, Column 3, lines 55-67, Column 4, lines 60-67, Column 7, lines 1-15; See also Detailed Description, Column 4, Lines 1-24, “An electroluminescent panel therefore generally comprises a substrate that supports a thin electroluminescent multilayer inserted between two arrays of electrodes--one an array of anodes and the other an array of cathodes--that are intended to supply the cells; each cell generally corresponds to a region of overlap of an anode and a cathode; for polychromatic, especially trichromatic, panels, the thin electroluminescent layer is generally divided into alternating stripes of different emission colours.”). 

Regarding claim 2, Fery discloses wherein the plurality of first metal subsections are in contact with and electrically connected to the first electrode subsections (Fig. 2-4, electrodes, #101; Detailed Description, Column 4, lines 60-67, Column 7, lines 1-15; See also Detailed Description, Column 3, Lines 1-24, “An electroluminescent panel therefore generally comprises a substrate that supports a thin electroluminescent multilayer inserted between two arrays of electrodes--one an array of anodes and the other an array of cathodes--that are intended to supply the cells; each cell generally corresponds to a region of overlap of an anode and a cathode; for polychromatic, especially trichromatic, panels, the thin electroluminescent layer is generally divided into alternating stripes of different emission colours.”).
	Regarding claim 6, Fery discloses wherein the light-emitting substrate comprises a light-emitting diode light-emitting substrate; and the light-emitting diode light-emitting substrate comprises a cathode layer multiplexed as the electrode layer (Fig. 2-4, electrodes, #101; Detailed Description, Column 4, lines 60-67, Column 7, lines 1-15; See also Detailed Description, Column 4, Lines 1-24, “An electroluminescent panel therefore generally comprises a substrate that supports a thin electroluminescent multilayer inserted between two arrays of electrodes--one an array of anodes and the other an array of cathodes--that are intended to supply the cells; each cell generally corresponds to a region of overlap of an anode and a cathode; for polychromatic, especially trichromatic, panels, the thin electroluminescent layer is generally divided into alternating stripes of different emission colours.”).  

Regarding claim 10, Fery discloses wherein the adjacent ones of the plurality of first metal subsections along the second direction are electrically connected to each other by at least two first electrode subsections (Fig. 2-4, electrodes, #101; cells, #107; Detailed Description, Column 6, Lines 10-50; “According to the invention, the array of cavities 107 contains an absorbent agent 108 selected so as to absorb the traces of oxygen and/or water vapour that may come from outside, through the walls, that is to say through the substrate 100, of the front plate 106 or the lateral regions 109 responsible for maintaining the seal between the substrate and the front plate, and/or emanating from degradation of the internal materials in the sealed space 111, and especially from any outgasing of the separating barriers 105...It will be possible to use an absorbent agent or desiccator in the form of silica gel powder for example, and more generally a compound in powder, solid or thin-film form from the family of alkali metal oxides, or from the family of alkaline-earth metal oxides, or from the family of metal sulphates or halogens, or else from the family of perchlorates.”; Detailed Description, Column 4, lines 60-67, Column 7, lines 1-15; See also Detailed Description, Column 3, Lines 1-24, “An electroluminescent panel therefore generally comprises a substrate that supports a thin electroluminescent multilayer inserted between two arrays of electrodes--one an array of anodes and the other an array of cathodes--that are intended to supply the cells; each cell generally corresponds to a region of overlap of an anode and a cathode; for polychromatic, especially trichromatic, panels, the thin electroluminescent layer is generally divided into alternating stripes of different emission colours.”). 
Regarding claim 11, Fery discloses wherein the adjacent ones of the plurality of second metal subsections along the first direction are electrically connected to each other by at least one connection portion, and the at least one connection portion is disposed in a same layer as the first reflective subsection (Detailed Description, Column 4, lines 55-65, “The organic electroluminescent layer 102 is generally structured as several sublayers comprising, in particular, an organic electron-injection sublayer in contact with the cathodes, an actual organic electroluminescent sublayer, and a hole-injection sublayer in contact with the anodes. Deposited on top of the stripes of the organic electroluminescent layer is a transparent top layer 103 based on ITO (indium tin oxide) that is etched to form an array of parallel anodes deposited so as to cross the cathodes at each electroluminescent cell.”). 
Regarding claim 12 Fery discloses wherein the light-emitting substrate further comprises a filling structure located between each of the first electrode subsections and the second electrode subsection; and a dielectric constant of the filling structure is less than a dielectric constant of air (Fig. 2, insulation layer, #104; insulation layer are between electrode sections 101).

	Regarding claim 14, Fery discloses wherein the baffle wall layer further comprises a plurality of baffle wall openings, and each of the plurality of baffle wall openings is disposed between adjacent ones of the plurality of baffle wall structures (Fig. 5, cavities, #107); and 
the reflective metal layer further comprises a second reflective subsection, and the second reflective subsection covers a surface on a side, close to the plurality of baffle wall openings, of each of the plurality of baffle wall structures (Column 4, lines 40-65 “The first array of cells on the rear plate of a "top-emitting" panel, without separating barriers, with reference to FIG. 1, consists of a substrate 100 on which a bottom layer of electrodes 101, generally opaque and preferably reflective, is deposited, which layer is then etched to form stripes forming an array of, parallel cathodes. These stripes may be structured as several sublayers, for example a sublayer based on lithium fluoride (LiF) and a sublayer based on aluminium that provides the reflective effect; next, the organic electroluminescent layer 102 is deposited on the cathodes 101, for example using a mask or a set of masks to form stripes.”). 

Regarding claim 15, Fery discloses a preparation method for a display panel, comprising preparing and forming the structural elements of claim 1 (Detailed Description, Column 5, Lines 1-15, Lines 20-24, “Various conventional methods may be used to deposit the various abovementioned layers; for example, it is possible to use vacuum deposition with masking, spin-coating deposition and/or ink-jet printing.”). Thus, claim 15 is rejected under the same reasoning as claim 1.

Regarding claim 20, Fery discloses a display device (Fery, Abstract, Field of Invention)., comprising a display panel of claim 1. Thus, claim 20 is rejected under the same reasoning as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fery in view of Yamazaki et al., United States Patent Application Publication No. US 2013/0112955 A1.

Regarding claim 13, Fery discloses every element of claim 1 but does not explicitly disclose wherein the base further comprises a non-display area; the display panel further comprises a touch electrode trace disposed in the non-display area; and the touch electrode trace comprises a first-type touch electrode trace and a second-type touch electrode trace, wherein the first-type touch electrode trace is electrically connected to the first-type touch electrodes and the second-type touch electrode trace is electrically connected to the second-type touch electrodes, and wherein the first-type touch electrode trace and the second-type touch electrode trace are disposed on a same layer as the first reflective subsection. 
Yamazaki, in a similar field of endeavor, discloses a display panel (Yamazaki, Abstract, Fig. 1, generally) wherein the base further comprises a non-display area (Fig. 3A, outside of sealed space, #230); the display panel further comprises a touch electrode trace disposed in the non-display area; and the touch electrode trace comprises a first-type touch electrode trace and a second-type touch electrode trace (Fig. 3A-3C, first terminal, #203; second terminal, #204) , wherein the first-type touch electrode trace is electrically connected to the first-type touch electrodes and the second-type touch electrode trace is electrically connected to the second-type touch electrodes (Detailed Description, [0137], “Note that a first terminal 203 is electrically connected to the first electrode 211, and a second terminal 204 is electrically connected to the second electrode 212. Both the first terminal 203 and the second terminal 204 extend to the outside of the sealed space 230 (see FIG. 3B). “) and wherein the first-type touch electrode trace and the second-type touch electrode trace are disposed on a same layer as the first reflective subsection (Figs. 3A-3C, first electrode, 211, second electrode, 212; Detailed Description, [0136]; See also Detailed Description, [0156], “An alloy containing aluminum has not only high conductivity but also high reflectance”). 
It would have been obvious to one of ordinary skill in the art to have modified the base of Fery to include the teachings of Yamazaki in such a way to provide wherein the base further comprises a non-display area; the display panel further comprises a touch electrode trace disposed in the non-display area; and the touch electrode trace comprises a first-type touch electrode trace and a second-type touch electrode trace, wherein the first-type touch electrode trace is electrically connected to the first-type touch electrodes and the second-type touch electrode trace is electrically connected to the second-type touch electrodes, and wherein the first-type touch electrode trace and the second-type touch electrode trace are disposed on a same layer as the first reflective subsection. The motivation to combine these arts is to utilize touch functionality and process touch inputs from the user by connecting the touch electrodes to the processor (See Yamazaki, Figs. 8a-8F and Detailed Description, [0315-0335]). The fact that both Yamazaki and Fery disclose OLED panels with baffle wall structures (See Yamazaki, Fig. 3C, conductive spacer, #235) makes this combination more easily implemented. 


Allowable Subject Matter
Claims 3-5, 7-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626